Title: To Benjamin Franklin from Jonathan Williams, Jr., 10 November 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



Dear & hond Sir.
Nantes Nov. 10. 1781.
The Farmers General notwithstanding they had exempted the Cloths employed in the Cloathing from the Duties of Consumtion, have now demanded of me the payment of the whole Duties, which if paid will amount I suppose to 30 or 40,000.
In the first Place these Duties are not due because the Goods have been exported; it is only the Form of the Business that can render them liable, & in consequence of this the Farmers had given Liberty to ship them duty free and even reimbursed what had been paid before that Liberty was obtained. All is since lost, & as if our misfortune was a Reason for paying more & adding to our Loss, they now in direct Contradiction to their own Act re-demand the Duties.
I think all this so absurd as well as unjust that I cannot suppose it to arrise from any other Cause than that he who has the Direction of that part of the Business now, had not formerly, & is ignorant of what his Predecessor has done.—
There is a difference of Cloth cleared & cloth entered which is the weight lost in cutting the Cloaths, this I suppose they may insist on and as it will be an Object of about 12 or 1500 Livres only it is not worth contending more especialy as they have already granted us Favours. I have sated [stated] the whole in a Letter to Mr Darlincourt who is in the Committee for that Business, and accompanied my Letter with other Pieces to prove what I assert. The delivry of these will I am sure do the Business, but I think it proper, as my affairs with the Public are closed, that the Application should go through you which will add such weight as to make the sucess certain.
I take the Liberty of putting a scrip of Paper to this Letter which please to attend to or not as you think proper.
I am as ever Your most dutifull & Affectionate Kinsman
Jona Williams J


[On a separate sheet:] This Place is more the Resort of Americans than any other in France, and as every one thinks he has a Right to commend or blame every man in public Employ according as his Opinion is, I have an Opportunity of knowing who posseses the popular Esteem & who not. I have always heard you spoken of with the utmost deference & respect, but I yet know that there are now & then some who do not like you. One of these I am told has said publicly that Capt Folger came from Nantucket or Boston with protection from the British General & arrived in the Downs covering himself by a sham Capture; after this it is said he came to France and applied to you for a protection similar to the one he had from the British General, which you granted and Folger in consequence is gone or about going from England to America, and thus carrying on an illicit Trade with the Enemy with your knowledge & support. If you think this worth your Notice please to write me a Line unconnected with anything else that I may shew it, if you do not this note may be put into the Fire. Such insinuations can never materialy affect a Character so established as yours is, Yet I cannot bear to hear even the slightest thing against it.

Billy has given me ample Reason why my Application to Mr De Fleury could not be made, I am not however the less indebted to your Friendship & affection.

 
Notation: J. Williams Nantes Novr. 10. 1782.
